Deemer, C. J.
(dissenting). — As the case was determined in the court below upon a demurrer to the petition, which admitted all facts well pleaded, we must accept the allegations of the petition as true. From these, it appears *138that plaintiff, an attorney at law, was employed in the first instance by defendant’s wife to bring an action against him (defendant) for a divorce; that defendant appeared to that action and filed an answer, and also a cross-petition, in which he sought a divorce from his wife, the plaintiff in the divorce suit. Pursuant to his original employment, and by the express direction of the wife, plaintiff filed an answer to defendant’s cross-petition. The nature of this cross-petition was such as to injure the wife’s name and standing, and plaintiff rendered the wife professional services in good faith for the protection of her name and standing against the charges made by her husband, and in order to procure for her the necessary means of support and proper maintenance during the course of the litigation, he (defendant) having notified dealers not to furnish the wife goods of any kind upon his credit. Plaintiff, in fact, had good and sufficient grounds for a divorce from her husband, but some time after the making up of the issues on the cross-petition, a decree of divorce was obtained thereon without the knowledge of the plaintiff. The trial court held, in effect, that, while plaintiff could not recover for services rendered the wife in preparing her action against her husband, he had the right to recover for services rendered her in preparing her defense to the cross-petition, and the appeal is from that ruling.
The majority correctly say that, as plaintiff has not appealed from the order, plaintiff’s right to recover for services rendered the wife in the prosecution of her action is not involved, but they immediately proceed to a consideration of our holdings that an attorney cannot recover from the husband for services rendered the wife in an action brought by her wherein she is unsuccessful. These eases, to my mind, are entirely beside the mark. This appeal does not involve the right to compensation for such services, but for services rendered the wife in preparing her defense against an action brought by the husband. The fact that this action was, by cross-petition, filed in a suit brought by the wife is in no *139manner controlling. She might, had there been no cross-petition, have dismissed her suit, and that would have ended the controversy; but the defendant, by cross-petition, brought into the ease an alleged cause of action held by him against his wife, and this the wife could not ignore or dismiss. Why it was that she withdrew her appearance in the divorce action without consulting her attorneys is not explained; but it is agreed that the wife in fact had good and sufficient grounds for divorce against her husband, although, for some reason, she allowed her husband to take a decree against her on his cross-petition. Plaintiff’s services were rendered in absolute good faith, and if the wife was in fact entitled to a divorce, as the petition alleges, the husband was not in fact entitled to a divorce against her. However this may be, plaintiff’s services were rendered the wife in good faith to protect her good name and reputation, and to secure her support and maintenance during the trial of the action; and there was no decree or determination of the case against her until after the services now sought to be recovered were rendered the wife.
There is no express plea of fraud or connivance, and no showing as to the exact nature of the final decree, save that a decree was rendered on defendant’s cross-petition. There are no allegations as to the settlement of any property rights, and nothing to indicate the grounds of the cross-petition.
The exact question here is this: May an attorney who is employed by a wife to render legal services in an action brought against her by her husband have compensation for his services from the husband when the husband'is successful in his suit, the attorney rendering the services in good faith for the protection and security of the wife, she in fact having a good defense, although subsequently abandoning the same? Upon this proposition, our cases are, I think, in entire harmony. All of our decisions recognize the difference between services rendered by counsel in aid of an action brought by the wife, which fails for some reason or for no reason, and *140like services rendered when the action is by a husband against the wife, especially where, as here, not only the good name and the fame of the wife are involved, but also her right to support. And this for the very good reason that the husband has denied his wife support and placed it out of her power to get it; and for the further reason that he himself has made the charges against the wife, and brought about the situation which authorizes her to act. If a stranger had brought a suit damaging to the wife’s character or reputation, there could be no doubt of the husband’s duty to employ counsel to defend against the suit, and if he neglected to do so, the wife could pledge his credit for that purpose, and this is undoubtedly the rule, even though the action were never prosecuted, or, if prosecuted, resulted in a finding against the wife. So long as the marriage relation exists, the husband is bound to protect the name and fame of his wife, and this does not cease because either he or some other person has the right finally to a judgment or decree which conclusively establishes the fault of the wife. Until that fault is judicially determined, the wife has the right to pledge the husband’s credit. Porter v. Briggs, 38 Iowa 166.
In Read v. Dickinson, 151 Iowa 369, this court squarely held that “The fact that the parties jointly dismissed the action can make no difference with the plaintiff’s right to recover. The charges had been made against the wife and made public. She had the right to defend against the charges in the cross-action and to employ counsel for that purpose, and whatever services were rendered her by the plaintiff in preparing her defense before the action was dismissed, the defendant is liable for under the rule of the cases cited. The very fact of the dismissal of the cross-bill is evidence of its want of merit.”
Again, in Preston v. Johrnon, 65 Iowa 285, 286, this court said: “The question under consideration seems to embrace this further proposition: whether the plaintiff in this case, in order to recover, must establish that the defendant’s wife, *141in the action for a divorce, was entitled to a decree. In other words, the proposition is whether the attorney who commences an action for a divorce for a wife against her husband is bound to establish, before he can recover from the husband for his services, that the wife was entitled to a divorce. This question must be answered in the negative. Conceding, as we must, that there is an implied liability imposed on the husband, we think that the attorney is entitled to recover for his services, when he acts in good faith, and there is no evidence of collusion, or that the action was brought for the purpose of oppression, and not to vindicate a right.”
More conclusive still is Clyde v. Peavy, 74 Iowa 47. In that case, the husband brought action against the wife for adultery, and for cruel and inhuman treatment. She filed a cross-petition for a divorce from him because of cruel and inhuman treatment. On trial, both petition and cross-petition were dismissed. The wife’s attorney brought action against the husband for attorney’s fees. These were allowed, the court remarking: “The principle has been established in this state that in actions for divorce, the husband is liable to the wife’s attorney for reasonable fees earned in conducting the litigation in behalf of the wife. This cannot be regarded as an open question. Porter v. Briggs, 38 Iowa 166; Preston v. Johnson, 65 Iowa 285.”
Again, in Baker v. Oughton, 130 Iowa 35, 38, we said: “The argument in favor of this view is strengthened by the consideration that, where the husband seeks a divorce from his wife, whether originally or by cross-bill, he may properly be compelled to furnish her temporary support and to pay her attorney’s fees; the reason evidently being that she should not be deprived of the means of making defense and that the court ought not to be compelled in advance to determine whether she has a good ground of defense. Finn v. Finn, 62 Iowa 482; Sherwin v. Maben, 78 Iowa 467; Doolittle v. Doolittle, 78 Iowa 691. Certainly there is no greater reason for allowing the wife temporary alimony and attorney’s fees, *142when the husband is seeking to procure a divorce from her on a ground that is sufficient on the face of it, than there is for allowing her the necessaries of life after he has driven her from home, and while she is endeavoring to secure a determination of the question whether his action was without justification.”
Without reference to the merits of the case, it is the universal custom of the district courts to allow, to a wife sued for a divorce, suit money whereby to make defense to the action; and the rule of this court is to allow a wife who is appellee suit money as against her husband’s appeal, without any investigation in either event of the merits of the case. It would have been quite proper for plaintiff, as soon as defendant filed his cross-petition in the original divorce action, to move for suit money, including- counsel fees, before his client had filed answer, and there is no reason why, having already performed the services in good faith, he should be denied recovery.
Where, as in this state, married women may employ attorneys in order to bring any kind of suit, they may, undoubtedly, bind themselves by any contracts they may make in connection with the litigation commenced by them, and there is much reason for saying that if they bring divorce suits against their husbands, and are unsuccessful, attorneys should look to them alone for their pay. On the other hand, if they are sued by their husbands, and are without ability to pay for their defense, they should have the power to employ attorneys and charge their husbands with the expense thereof, even though they be unsuccessful in the end; for they are entitled to make defense to such actions, and attorneys, so long as they act in good faith and upon probable cause, should have recompense from the husband, even though he be finally successful in the suit. Any other rule would, in effect, compel an attorney to guarantee results, and thus deprive a wife of the means whereby to make defense. It is useless to cite authorities from other states, especially from those states which deny attorneys the right to recover from the husband *143in any case, no matter how meritorious. The matter is fully discussed in 2 Nelson on Divorce and Separation, Secs. 876 and 877.
The reasons underlying the rule denying recovery seem to be, first, that the old English or ecclesiastical law regarded the marriage tie as indissoluble; and second, if allowed in actions for divorce, it would tend to promote discord and a destruction of the marriage relation. Neither reason is tenable in this state; for our statutes make the husband liable for family expenses and for necessaries furnished the family, and also provide that the court may make allowances to either party in a divorce proceeding to enable such party to prosecute or defend the action.
In my opinion, the judgment should be affirmed.
Weaver and Salinger, JJ., concur in the dissent.